Title: To James Madison from George Duffield, 23 July 1805 (Abstract)
From: Duffield, George
To: Madison, James


          § From George Duffield. 23 July 1805, “Territory of Orleans, near the City of Orleans.” “Although the period, since my arrival in this Territory, has been very short, the effect of the climate on my health, has been such, as to convince me, it will never be friendly to my constitution: I have therefore enclosed the Commission, with which, the President was pleased to honour me, and must respectfully request you, Sir, to inform him of my resignation of it. With peculiar Satisfaction I am enabled to State, that no inconvenience will occur hereby, in the discharge of the public business of the Territory, as there is at present a Suspension of the judicial proceedings of the Court; which, it is presumed, will continue untill the month of November next, by reason of the sickly season, with the formality of opening & adjourning the Court in pursuance of the Act of Congress on the subject. I deemed it my duty to give the earliest intimation of my intention, that n⟨o⟩; possible inconvenience might result from it. Be pleased Sir, to honour me, with assuring the President of my most profound respect.”
        